DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.

Status of Claims
3.	Claims 1, 5, 9, 13 and 15-20 are pending in this application.  
	Claim 1 is amended.

	Claims 2-4, 6-8, 10-12 and 14 are cancelled.

	Claims 5, 9, 13 and 15-17 are original.

	Claims 18-20 are previously presented.


Response to Arguments
	Applicant’s arguments, see Remarks, filed 05/25/2021, with respect to the rejection(s) of claim(s) 1-12 and 17-20 under Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1) and the rejection(s) of claim(s) 13-16 under Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1); and further Amou (US PAT. No. 6,178,415 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiley (US PG. Pub. 2002/0120855 A1).

Applicant’s argue on page 10 of the remarks that: “According to claim 1, the limitation of “the attribute of the image processing apparatus” and the limitation regarding the acquired security policy that is in accordance with and applied to the executing the image processing in the image processing apparatus in which “whether the pre-registered organization to which the image processing apparatus belongs corresponds to the pre-registered organization to which the user belongs or not is taken into consideration to the control of if the image processing is executed with a stricter security policy” are further added. In other words, in the claimed invention, the application of the security policy is determined based on whether or not the attribute information of the pre-registered organization to which the image processing apparatus belongs and the attribute information of the pre-registered organization to which the user belongs are matched.”

“None of the cited references, Vandeweerd, Chang and Amou, discloses the features in which a security policy is applied based on a match/mismatch between the information of the pre-registered organizations to which the image processing apparatus/the user belongs.”

Regarding applicant’s argument, the examiner respectfully agrees. However, the newly added prior art of Wiley teaches the amended limitations added to claim 1 as specified in the updated 35 U.S.C. 103 rejection of claim 1 below.
	

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 5, 9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1); and further in view of Wiley (US PG. Pub. 2002/0120855 A1).

	Referring to Claim 1, Vandeweerd teaches an information processing apparatus (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140) comprising: 
	a processor (See Vandeweerd, Fig. 2, Processor 202) configured to:
receive a transmission request for image data from an image processing apparatus to which a user provides an instruction to execute image processing (See Vandeweerd, Fig. 1, Sect. [0119]-[0120], if the server system 140 determines that the received captured image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and request that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data.  Accordingly, the server system 140 may dynamically determine whether image data associated with a security marker 415 needs to be secured, the transmitted message may include information associated with the captured image data, such as meta-data associated with the captured image data.).
Vanderweerd fails to explicitly teach 
acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received; and 
perform a control for transmitting the image data to the image processing apparatus and executing the image processing in the image processing apparatus in accordance with the acquired security policy,
wherein the attribute is an attribute information including information related to at least one of a pre-registered organization to which the image processing apparatus belongs or a relationship between the user and the image processing apparatus,
the relationship between the user and the image processing apparatus is information representing whether or not the pre-registered organization to which the image processing apparatus belongs corresponds to a pre-registered organization to which the user belongs,
wherein in a case where the pre-registered organization to which the image processing apparatus belongs does not correspond to the pre-registered organization to which the user belongs, the acquired security policy applied in executing the image processing in the image processing apparatus is stricter than in a case where the preregistered organization to which the image processing apparatus belongs corresponds to the pre-registered organization to which the user belongs.

acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received (See Chang, Fig. 3, Sect. [0046]-[0047], Based on processing of confidential image data a Secure Socket Layer, SSL, with pre-authorized certificate implemented.  Virtual private network (VPN) could be another implementation depending on the level of security requirements and compression attributes could also be applied. The first authentication and security component 102 is the repository of the device credential and used to acquire and store VPN Security information, username, password combination, and other device certificates of authentication.); and 
perform a control for transmitting the image data to the image processing apparatus and executing the image processing in the image processing apparatus in accordance with the acquired security policy (See Chang, Fig. 3, Sect. [0048], The image data processing and transfer component 104 receives the raw digitized data from the object imaging device 200 and processes them into JPEG or MPEG data stream or the other file formats.  And the data streams or other file formats could be transferred to the hosting service of sharing and management module by the network 500 for image data distribution, processing and execution.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received; and perform control for transmitting the image data to the image processing  mutually communicate and manage the image concurrently are in need (See Sect. [0006] of the Chang reference).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang to obtain the invention as specified in claim 1.

Additionally, Wiley teaches 

wherein the attribute is an attribute information including information related to at least one of a pre-registered organization to which the image processing apparatus belongs or a relationship between the user and the image processing apparatus (See Wiley, Fig. 4, Steps 401-403, Sect. [0128] lines 4-13, In step 400, a user selects a file content using the user interface generated by the secure document application 209.  In step 401 a user selects individual recipient devices from a drop-down menu of devices generated from one of the pre-stored recipient address lists 303.  Each individual pre-registered device is listed, and the user may assign an individual document to an individual recipient device. Here, the recipient address list 303 (See Fig. 3) includes pre-stored recipient addresses wherein user selects an individual pre-registered imaging device from a drop down menu to assign processing of a document),
(See Wiley, Fig. 4, Step 404-405, Authorization and Acknowledgement, Sect. [0128] lines 28-40, In step 404, the algorithm records the details of the documents, recipient device addresses and number of authorized copies in the history database 305 which can be accessed at any time by the user to trace where particular documents have been sent and to provide accountability of document transmission at the send computer entity.  In step 405, the send computer entity may receive acknowledgments from each of the specified secure recipient printer devices, acknowledging from each of those devices that the encrypted electronic document has been received.  Acknowledgement data recording time and date at which each individual recipient printer device received the document may be stored in the document history database.),
wherein in a case where the pre-registered organization to which the image processing apparatus belongs does not correspond to the pre-registered organization to which the user belongs, the acquired security policy applied in executing the image processing in the image processing apparatus is stricter than in a case where the preregistered organization to which the image processing apparatus belongs corresponds to the pre-registered organization to which the user belongs (See Wiley, Fig. 9, Steps S900-S902, Sect. [0133], Referring to FIG. 9 herein, there is illustrated schematically process steps carried out at a secure printer device 700 for decrypting and printing a specified number of copies of a received document.  In step 900, the printer device receives the encrypted file in known manner.  In step 901, the decryption algorithm 802 proceeds to decrypt the file using known decryption techniques.  In step 902 the printer device checks a unique device identifier data 502 contained in the decrypted data file, and checks in step 903 whether that unique device identifier corresponds to the device itself.  If the unique device identifier is not recognized as being the devices own device identifier data, then the printer deletes the entire file from its memory.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the attribute is an attribute information including information related to at least one of a pre-registered organization to which the image processing apparatus belongs or a relationship between the user and the image processing apparatus, the relationship between the user and the image processing apparatus is information representing whether or not the pre-registered organization to which the image processing apparatus belongs corresponds to a pre-registered organization to which the user belongs, wherein in a case where the pre-registered organization to which the image processing apparatus belongs does not correspond to the pre-registered organization to which the user belongs, the acquired security policy applied in executing the image processing in the image processing apparatus is stricter than in a case where the preregistered organization to which the image processing apparatus belongs corresponds to the pre-registered organization to which the user belongs. The motivation for doing so would have been to incorporate a restrictive set of rights to an object which explicitly identifies which devices the object (See Sect. [0013] of the Wiley reference).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang and Wiley to obtain the invention as specified in claim 1.

	Referring to Claim 5, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 1 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), wherein the security policy is a security policy for which an instruction to perform a predetermined process for preventing at least one of the user or the image data from being specified is provided (See Vanderweed, Fig. 6, Image trigger disabling, Step 652, Sect. [0101], At 652, in response to determining that the security marker is detected by the electronic device, the processor 202 may apply a security policy to image data captured by the electronic device 110. In particular, the processor 202 may disable a trigger mechanism for capturing the image data by an application on the electronic device 110. For example, the processor 202 may disable a trigger mechanism associated with the camera application 222. That is, the processor 202 may not allow the camera application 222 to store images or videos to memory. Similarly, the processor 202 may not allow the camera application 222 to access image data.).

Referring to Claim 9, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein the predetermined process is a process of transmitting information related to the image data to the image processing apparatus excluding specifying information that leads to specifying of at least one of the user or the image data (See Vandeweerd, Sect. [0103], the processor 202 may disable a trigger mechanism for accessing image data by applications other than the camera application 222 of an electronic device…Thus, the processor 202 may not allow the social media application to capture images or videos for transmission or sharing with the associated social media network. Accordingly, at 652, the processor 202 secures image data detected by the electronic device 110. Where image data is associated with a security marker 415, the processor 202 may not allow the detected image data to be accessed, captured, or shared.).
	
Referring to Claim 17, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140) , wherein the predetermined process is a process of preventing information related to at least one of the user or the image data from being stored in the image processing apparatus (See Vandeweerd, Fig. 6, Step 652, Sect. [0101], the processor 202 may disable a trigger mechanism for capturing the image data by an application on the electronic device 110. For example, the processor 202 may disable a trigger mechanism associated with the camera application 222. That is, the processor 202 may not allow the camera application 222 to store images or videos to memory. Similarly, the processor 202 may not allow the camera application 222 to access image data.).

Referring to Claim 18, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 1 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein the processor is further configured to acquire a default security policy of at least one of a first default security policy set in advance with respect to the user or a second default security policy set in advance with respect to a logical image processing apparatus that receives the image data transmitted from the user (See Vandeweerd, Sect. [0086], security marker frames 320 may include a plurality of boundary presence markers scattered across each security marker frame 320. That is, in addition to a security marker 415e, security presence markers may be displayed at repeated intervals across the security marker frames 320. Each security presence marker may, for example, be a small circle that may be spaced 100 pixels from an adjacent security presence marker. Accordingly, even though the security marker 415e may not be within a field of view 114 of a camera 112, a processor 202 may determine that image data being captured is associated with a security marker 415e, that the security marker 415e may not be within the field of view 114, and that a security policy may need to be applied.), and
(See Vandeweerd, Sect. [0093], the processor 202 may capture image data using a camera 112 of the electronic device 110 and may generate a captured image 450 by merging image data representing media content frames 310 and image data representing security marker frames 320. That is, the captured image 450 may include image data associated with contents being displayed on a display screen 410, a background scene 460, and security markers 415. To detect a security marker 415, the processor 202 may analyze the captured image 450 and identify predetermined features that may be defined in a database or memory device of the electronic device 110.).

	Referring to Claim 19, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 18 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein priorities are set on the security policy including the attribute information, the first default security policy, and the second default security policy (See Vandeweerd, Sect. [0119], if the server system 140 determines that the received captured image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and request that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data. Accordingly, the server system 140 may dynamically determine whether image data associated with a security marker 415 needs to be secured.), and 	
the processor is further configured to generate the new security policy in accordance with the priorities (See Vandeweerd, Sect. [0120] lines 9-14, if the server system 140 determines, based on the received meta-data, that the image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and require that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data.).

Referring to Claim 20, arguments analogous to claim 1 are applicable herein.  A non-transitory computer readable medium storing an information processing program causing a computer to function as: the information processing apparatus according to claim 1 is explicitly/inherently taught as evidenced by (See Vandeweerd, Fig. 2, Processor 202, Sect. [0037], The electronic device includes a controller including at least one processor 202 (such as a microprocessor) which controls the overall operation of the electronic device 110. The processor 202 may be communicatively coupled to the device subsystems such as one or more output interfaces (such as a display 208, a flash 206, and/or a speaker (not shown)), one or more input interfaces (such as a camera 112, control buttons (not shown), a touch-sensitive overlay (not shown) associated with a touchscreen display, and/or other input interfaces), and memory (such as flash memory 210, random access memory (RAM) 212, read only memory (ROM) 214, a secure chip 216, etc.). 

13.	Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1); and further in view of Wiley (US PG. Pub. 2002/0120855 A1) and further Amou (US PAT. No. 6,178,415 B1).

	Referring to Claim 13, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 9 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140). 
The combination of Vandeweerd in view of Chang and Wiley fails to explicitly teach wherein the specifying information is information that includes at least one of a name of the user or a name of the image data.
	However, Amou teaches teach wherein the specifying information is information that includes at least one of a name of the user or a name of the image data (See Amou, Figs. 5, 7A-7B, 8A-8B, 9A-9B, Heading Phrase 502, Col. 7 lines -11, The retrieving conditions setting screen 500 shown in FIG. 5 comprises a display button 501 for a list of candidate heading phrases (i.e. name of user image data title) for displaying a list of candidate heading phrases registered in the candidate conditions list table 201 shown in FIG. 3, a heading phrase setting box 502 for setting therein a heading phase specified from the displayed list of heading phrases a heading phrase of setting box 502 for setting therein a heading phrase specified from the displayed list of heading phrases ).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the specifying information is information that includes at least one of a name of the user or a name of the image data.  The motivation for doing so would have been to allow a phrase retrieving/selecting method in which convenience in processing for retrieving and selecting a phrase can be improved by providing candidate conditions for retrieving that help a user in setting the retrieval condition and also to a computer-readable recording medium with a program making a computer execute each step in the method recorded therein (See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang and further Wiley and Amou to obtain the invention as specified in claim 13.

	Referring to Claim 15, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140).
	The combination of Vandeweerd in view of Chang and Wiley fails to explicitly teach wherein the predetermined process is a non-specifying process of outputting a processing result of the image processing in a form in which at least one of the user or the image data is not specified.
However, Amou teaches wherein the predetermined process is a non-specifying process of outputting a processing result of the image processing in a form in which at (See Amou, Fig. 4, Col. 10 lines 35-47, when it is determined in step S610 that execution of retrieval and selection has not been specified, namely that display of the list of candidate conditions for retrieving has been specified, the retrieval/selection software 200 shifts the processing to step S613. In this case, the candidate condition for retrieving specified and set as a condition for retrieving in step S608 is "a word level", so that the candidate condition for retrieving of "a word level" that is the same as the above condition is excluded, and the candidate conditions for retrieving "a phrase level" and "adverbial expression" are also excluded according to the excluded candidate conditions list table 202 shown in FIG. 4.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the predetermined process is a non-specifying process of outputting a processing result of the image processing in a form in which at least one of the user or the image data is not specified.  The motivation for doing so would have been to allow a phrase retrieving/selecting method in which convenience in processing for retrieving and selecting a phrase can be improved by providing candidate conditions for retrieving that help a user in setting the retrieval condition and also to a computer-readable recording medium with a program making a computer execute each step in the method recorded therein (See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang; and further Wiley and Amou to obtain the invention as specified in claim 15.

Referring to Claim 16, the combination of Vandeweerd in view of Chang; and further Wiley teaches the information processing apparatus according to claim 15 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140). 

The combination of Vandeweerd in view of Chang and Wiley fails to explicitly teach wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data on a display unit of the image processing apparatus.

However, Amou teaches wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data on a display unit of the image processing apparatus (See Amou, Col. 9 lines 58-64, the user can not specify any of candidate conditions for retrieving excluded by the processing in step S613 because they are not displayed, instead, corresponding candidate conditions for retrieving may be set so as not to be specified, and also by displaying these conditions in gray-out mode teaching the user that these conditions cannot be specified.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data on a display unit of the image processing apparatus.  The motivation for doing so would (See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang; and further Wiley and Amou to obtain the invention as specified in claim 16.

Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kocher et al. (US PG. Pub. 2004/0133794 A1) discloses technologies are disclosed to transfer responsibility and control over security from player makers to content authors by enabling integration of security logic and content.  An exemplary optical disc carries an encrypted digital video title combined with data processing operations that implement the title's security policies and decryption processes.  Player devices include a processing environment (e.g., a real-time virtual machine), which plays content by interpreting its processing operations.  Players also provide procedure calls to enable content code to load data from media, perform network communications, determine playback environment configurations, access secure nonvolatile storage, submit data to CODECs for output, and/or perform cryptographic operations.  Content can insert forensic watermarks in decoded output for tracing pirate copies.  If pirates compromise a player or title, future content can be mastered with security features that, for example, block the attack, revoke pirated media, or use native code to correct player vulnerabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677